Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed July 9, 2021. Claims 50,51,62-65, and 69-73 are pending in the application. Claims 1-49,52,54-61, and 66-68 have been cancelled. Claims 50 and 53 have been amended. Claims 69-73 are newly added. Claims 50, 51, 62-65, and 69-73 are being examined for patentability. 



Withdrawn Rejections

Claims 50,51,53,54 and 62-65 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benner et al. (US Patent 7,795,226 B2) in view of  Shailubhai et al. (US PG Publication 2003/0073628A1).   This rejection is withdrawn in view of Applicant’s persuasive argument wherein the cited references do not teach the claims guanylyl cyclase C agoinst with SEQ ID NO: 2. 

New Rejection(s) 

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 50,51,62-65, and 69-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Shailubhai et al. (US PG Publication 2003/0073628A1, previously cited) in view of Currie (US2009/0305993 A1, newly cited).

Applicant’s Invention

Applicant claims a method of reducing or preventing gastrointestinal side effects of 

Determination of the scope and the content of the prior art
(MPEP 2141.01)


	Shailubhai et al. teach a treatment that involves administration of 
a composition of at least one peptide agonist of a guanylate cyclase receptor 
and/or other small molecules that enhance intracellular production of cGMP.   The method may be used to treat inflammation, including gastrointestinal inflammatory disorders, general organ inflammation and asthma, and carcinogenesis of the lung, a method of treating an inflammatory disorder in a mammalian gastrointestinal tract.  The inflammatory disorder may be classified as an inflammatory bowel disease, and more particularly may be Crohn's disease or ulcerative colitis. In another aspect, the invention is directed to a method for treating, preventing, or retarding the onset of organ inflammation (e.g., inflammation associated with the GI tract, asthma, nephritis, hepatitis, pancreatitis, bronchitis, or cystic fibrosis) of a subject by administering a composition comprising an agonist of a guanylate cyclase receptor that enhances intracellular production of cGMP ([0018]).   The agonists are analogs of uroguanylin, many of which have superior properties either in terms of improved receptor activation, stability, activity at low pH or reduced adverse effects ([0011]) and the peptide consists essentially of the amino acid sequence of any one of SEQ ID NOs: 2-21 ([0012]).  The amount of peptide present should be sufficient to have a positive therapeutic effect when administered to a patient (typically, between 100 µg and 3 g [0013]). The guanylate cyclase receptor agonists used in the methods may be administered either orally, systemically or locally. Agonists may be administered as either the sole active agent or in combination with other drugs, e.g., an inhibitor of cGMP-dependent phosphodiesterase.  In all cases, additional drugs should be administered at a dosage that is therapeutically effective using the existing art as a guide.  Drugs may be administered in a single composition or sequentially ([0022]). The effective daily dose may be divided into multiple doses for purposes of administration, for example, two to twelve doses per day ([0053]). The invention also an anticancer agent ([0014]) wherein antiviral and monoclonal antibody therapies may be combined with chemotherapeutic compositions comprising at least one guanylate cyclase receptor agonist in devising a treatment regimen tailored to a patient's specific needs ([0014]). Cancers expected to be responsive to compositions include breast, colorectal, lung, ovarian, pancreatic, prostatic, renal, stomach, bladder, liver, esophageal and testicular carcinoma ([0052]).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Shailubhai et al. is that Shailubhai et al.do not expressly teach the specific use of the claimed SEQ ID NO: 2 in the instant application, which is NNTFYCCQLCCNPACAGCY (limitation of instant claim 51).  However, Currie teaches pharmaceutical compositions comprising certain peptides that are capable of activating the guanylate-cyclase C (GC-C) receptor are described as are the peptides and method for using the peptides and pharmaceutical compositions for treating gastrointestinal disorders and other disorders (abstract).  Currie teaches that that the peptides and agonists of the invention can be used in combination therapy (for example as in a chemotherapeutic composition) with an antiviral and monoclonal antibody therapies ([0575].   According to PTO’s sequence search results submitted 1/2/2021, Currie teaches the use of peptide 

    PNG
    media_image1.png
    165
    602
    media_image1.png
    Greyscale



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teaching of Shailubhai et al. is directed to treating humans for side effects as a result of cancer treatment using a guanylate cyclase compound.   Currie teaches pharmaceutical compositions comprising certain peptides that are capable of activating the guanylate-cyclase C (GC-C) receptor are described as are the peptides and method for using the peptides and pharmaceutical compositions for treating gastrointestinal disorders and other disorders.  The instant claims would have been obvious because the substitution of one known peptide that is capable of activating the guanylate-cyclase C (GC-C) receptor for another known peptide that is capable of activating the guanylate-cyclase C (GC-C) receptor in a method to treat humans for side effects as a result of cancer treatment using a guanylate cyclase compound would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of    Shailubhai et al.  and Currie to arrive at the claimed method of reducing or preventing gastrointestinal side effects chemotherapy or radiation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed July 9, 2021, with respect to the rejection of claims 50,51,53,54 and 62-65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benner et al. (US Patent 7,795,226 B2) in view of Shailubhai et al. (US PG Publication 2003/0073628A1) have been considered but are moot in view of a new grounds of rejection set forth above.








Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617